May 22, 2015
                                                                  FILED IN COURTOF APPEALS
                                                                    1SthCpurt of Appeals District
 Katrina McClenny
 Chief Deputy Clerk
 12th Court of Appeals
 1517 W. Front Street, Suite 354
 Tyler, Texas     75702
                                                                   CATHY S. LUSK,
 RE: Case No.    12-15-00118-CR"Application for Writ ofMAf
                                                     of MANDAMUS
 STYLE: Michael Lynn Eaton v. 115th Dist. Court of Upshur County
 From Trial Cause No.       15074



Dear Court Clerk:


      Enclosed please find the information you requested from me to supplement my
 "Application for Writ of MANDAMUS" :
       Table of Contents, pursuant to TRAP 52.3(b) (lpage) (pg.# i)
       Index of Authorities, pursuant to TRAP 52.3(c) (lpage) (pg.# ii)
 -     Appendix, pursuant to TRAP 52.3(k) (lpage) (pg.# x)
 -     Designation     of    the    Record,   pursuant to TRAP 52.7 : please find Relators
       "Motion Requesting Designation of the Record" (lpage)
       Relator has also included a "Statement of the Case" in the Appendix (pg.# x)

     In an exercise of caution, Relator wishes to state clearly that he is pursuing
the Application for Writ of Mandamus" to obtain records and transcripts from
the Trial Court so he can prepare and file an Appeal under §11.07 Code of Criminal
Proceedure, and that this Application is NOT his Appeal, but a request for
to^rSv'liffie Relafo^HBn1 Se^s^FfiiS^rPrecorSi^n^ianlcKpS?086 & mSth°d
       Should you have any questions or need further information from me, please do
not hesitate to contact me.           I thank you in advance for your time and considerations.

Respectfully,


Michael Lynn Eaton

                                     CERTIFICATE OF SERVICE


     I, Michael Lynn Eaton, do hereby certify that I placed the original and/or
copies of the information and documents listed above into a proper wrapper and
affixed sufficient pre-paid US first class postage to same, and did address same
to the parties listed below and placed same into the available mailing system
on this the                             CASE NO.   12-15-00118-CR



                                 TABLE OF CONTENTS


TABLE OF CONTENTS   --------------                                         i

INDEX OF AUTHORITIES     -------------                                    ii

COVER LETTER TO 12TH COURT OF APPEALS       ---------

TITLE: "APPLICATION FOR WRIT OF MANDAMUS"    --------                     1
JURISDICTION [I]         __--_-,-------                                   1
HISTORY OF PREVIOUS REQUESTS / EXHAUSTION OF REMEDIES [II]   -   -   -   1/2
ARGUMENT   AND AUTHORITIES   [   III    ]   ---------2,3
PRAYER / RELIEF REQUESTED    ------------                                  4
UNSWORN DECLARATION      -------------                                    4

CERTIFICATE OF SERVICE       ____________                                 4

APPENDIX     ________________                                             x
                                CAUSE NO.   12-15-00118-CR



                                  INDEX OF AUTHORITIES


                                                                PAGE

Armour v. State, 606 SW2d 891,893 (TCA 1980)                      3
Billie v. State, 605 SW2d 558,565 (TCA 1980)                      3
Britt v. North Carolina, 92 Set. 431,433 (1971)                   3
Dallas County v. Sweitzer, 881 S.W.2d 757 (App. 5 1994)             3
Griffin v. Illinois, 76 Set. 585                                  3
Hornsby v. State, 65 S.W.3d 801 (Tx. 2001)                          3
In Re Lee Children, 36 S.W.3d 702 (App. 10 2001)                    3
Lawson v. State, 896 S.W.2d 828 (App. 13 1995)                      3
McFatridge v. State, 309 S.W.3d 1 (TCA 2010)                        3
Sparkman v. State, 55 S.W.3d 625                                    3
Turner v. State 71 S.W.3d 928 (App. 10 2001)                        3
White v. State, 828 S.W.2d 15 (App. 8 1990)                         3


                          TEXAS RULES OF APPELLATE PROCEEDURE


TRAP RULE 20                                                    2,3
trap rule 20.2                                                    3
TRAP RULE 40(a)(3)      - (See 40.2)                              3
TRAP RULE 53(j)                                                   3


                                   TEXAS CONSTITUTION


1 § 13

                              UNITED STATES CONSTITUTION

U.S.C.A.   AMEND.   1




                                            11
                                   CASE NO. 12-15-00118-CR




                                           APPENDIX


TRAP RULE 20.2 :



        ..."An Appellant who is unable to pa7y for the Appellate Record may, by
motion and affidavit, ask the trial court to have the appellate record furnished
without charge. If after hearing the motion the court finds that the appellant
cannot pay or give security for the appellate record, the court MUST order
the reporter to transcribe the proceedings..." ..."the reporter MUST be paid
from the central funds of the County in which the offense was committed, in
the amount set by the trial court..."


                                      SPECIAL NOTATION

        "Due to Relators lack of resources and having no access to photo copying-
machines, fax machines, or any electronic or physical means in which to make and
attach the documents which he has filed with the Trial court without sending the
originals (his only copy), Relator designates all of his filings (see: II - of
Relators Application for Writ of Mandamus, pgs 1-2, (.1,33)- which are all on file
with the District Clerk of tb_ 115th District Court of Upshur County. Relator
attaches his "motion to designate the reocrd on Appeal" pursuant to TRAP Rule 34.1

ATTACHMENTS: - 1 : "Motion Requesting Designation of the Reocrd" (1 page)
                                   STATEMENT OF THE CASE



        Relator,   Michael Lynn Eaton, files this "Application for Writ of mandamus"
because the Respondents have failed to adhere to TRAP 20 (20.1 & 20.2) to provide
Relator with a copy of his Court Records and Transcripts, where         such documents
are necessary       for   him   to prepare and file an Appeal pursuant to §11.07 Code
of Criminal Procedure. Respondents have failed to hold a hearing on his Motions
filed    on 7-8-2013      and   1-8-2015   in   direct violation of TRAP 20.2; failed to
hold    a hearing    on    his mandamus filed 12-13-2013 in the trial court; and have
failed to choose one of three methods to provide Relator with the copies he has
been requesting now for over 2\ years, in blatent violation of Relators rights
under the US and Texas Constitutions.